 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees wronged by an employer's unlawful discrimination must, under pain ofsustaining willful losses, thus cooperate with a wrongdoing employer byacceptingless than the full reinstatement which is their due, while the effects of that em-ployer's unlawful conduct continue to remain unremedied, is to provide employers,desirous of engaging in discriminatory conduct, with a ready device by which theymay be assured of the continuing benefits of their unlawfulness while being insuredagainst its costsSuch a rule could only tend to encourage, not discourage, the com-mission of unfair labor practices, it would not be such as to effectuate the policies ofthe ActFor the reasons indicated, I conclude that the guards' failure to comply with therequest contained in the Respondent's letter of November 18, 1958, was not aclearly unjustifiable refusal on their part to take desirablenew employment so asalone to preclude the further running of backpay, as contended by the RespondentThe holding in this case with regard to willfullosses is,of course, limited to theprecise issue which was litigated at the hearingIt is not intended to prevent theRespondent from showing, if it can, at the compliance stage of this proceeding thatthe affected employees are otherwise chargeable with willfullosses of earnings, in ac-cordancewith established law-see,Southern Silk Mills, Inc,116 NLRB 769, andcases there citedAccordingly, it is recommended that the Respondent be affirmatively ordered, inaccordance with usual Board policy in cases such as this, to reopen its plant protec-tiondepartment at the Ford Road plant and offer to the employees involved in thisproceeding who were discharged on November 3, 1958, immediate and full rein-statement to their former or substantially equivalent positions without prejudice toseniority or other rights and privilegesSee The Chase National Bank of the Cityof New York, San Juan, Puerto Rica, Branch,65 NLRB 827 It is further recom-mended that the Respondent be ordered to make such employees whole for any lossof pay suffered by reason of the discrimination against themLoss of pay shall bebased upon earnings which they normally would have earned from the date of thediscrimination against them to the dates of offer of reinstatement, less net earnings,and shall be computed on a quarterly basis in the manner established by the Board inF W Woolworth Company,90 NLRB 289Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the followingCONCLUSIONS OF LAW1The Respondent is engaged in commerce within the meamrg of Section 2(6)and (7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of theAct3By discriminating with respect to the hire and tenure of employment of Ray-mond 7 McMahon, William Santini, and Melvin Hilliard, thereby discouragingmembership in the Union, the Respondent has engagee in and is engaging in unfairlabor practices withi the meaning of Section 8(a) (3) of the Act4 By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act5The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication IChauffeurs,Teamsters and Helpers"General" Local No. 2001andMilwaukeePlywood Company.Case No 13-CC-183Feb-rttary 15, 1960DECISION AND ORDEROn June 9, 1959, Trial Examiner William R Ringer issued hisIntermediate Report in the above-entitled proceeding, fmdmg thatIHerein called Local 200126 NLRB No 80 CHAUFFEURS, TEAMSTERS, ETC., "GENERAL" LOCAL 200651the Respondent had not engaged in certain unfair labor practices andrecommending that the complaint be dismissed, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the GeneralCounsel and Milwaukee Plywood Company filed exceptions to theIntermediate Report and supporting briefs.2The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modification.The Trial Examiner found, and we agree, that Respondent Local200 did not violate Section 8(b) (4) (A) by instructing 'its members,generally in response to telephone calls, that the picket line of itssisterLocal 743 at Milwaukee Plywood plant should be observed.Milwaukee Plywood, as a wholly owned subsidiary of Aetna Plywoodand Veneer Company, was engaged in a labor dispute with Local 743.The picket line, accordingly,was alawful exercise of Local 743's rightto strike.The Board is in accord with the Trial Examiner's conclu-sionthat Local 200's conduct does not fall into the category of unlaw-ful secondary activity by virtue of the fact that Local 200 was assist-ing Local 743.Under Section 8(b) (4) (A) the legality of a strike or the induce-ment thereof hinges upon the means used to accomplish an unlawfulobjective.The fact that one labor organization rather than anotheris engaging in allegedly unlawful conduct does not afford a basis toresolve theissue oflegality.Here the conduct of Local 200 in re-sponding to inquiries of its members was not substantially differentfrom the impact of the picket line itself or responses elicited from thepickets at the Milwaukee Plywood plant.Accordingly, we find itunnecessary to consider the applicability ofInterborough News Com-pany,90 NLRB 2135, orThe Pure Oil Company,84 NLRB 315, uponwhich the Trial Examiner relies.3[The Board dismissed the complaint.]MEMBERSRODGERSandJENKINStook no part in the considerationof the above Decision and Order.3Milwaukee Plywood's request for oral argument is denied as the record, exceptions,and briefs,in our opinion,adequately present the issues and positions of the parties,Member Beanconcurs in the result.However, he would adhere to the Board s deci-sion inInterborough News Company,supra,which he believes is dispositive of the issuepresented.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and amended charges,both duly served,complaint and answer andnotice of rescheduled hearing, a hearing was conducted by me on March 19, 1959, 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDatMilwaukee,Wisconsin, on the issue of alleged violation by Respondent Unionof Section 8(b)(4) (A) of the Act, by inducing employees of five named truckingcompanies concertedly to refuse to transport goods to or from the Charging Party'splant, with an object to require said carriers to cease doing business with MilwaukeePlywood Company.More specifically, the complaint alleges that the Union "ordered,instructed, directed, requested and appealed to" such "employees .. . not to pickup or deliver merchandise, at, to, or for" the Charging Party.All parties were rep-resented at the hearing and given full opportunity to present evidence.No witnesseswere called, but all parties stipulated to the introduction in evidence of the transcriptof the testimony taken in a hearing before the District Court for the Eastern DistrictofWisconsin in Civil Action 58-C-278 against the Respondent Union and Local743, a Teamsters local of Chicago, hereinafter identified more particularly, bothcharged with violation of Section 8(b) (4) (A).The said civil action was a petitionseeking an injunction against both said locals of the Teamsters, pending the deter-mination by the Board of Case No 13-CC-183, this instant proceeding. Said peti-tion was brought under Section 10(1) of the Act.'The testimony so stipulatedas a part of this proceeding was taken in said District Court hearing on September11, 12, 17, 19, 25, and 26, 1958Oral argument was made at the close of the hearingon behalf of the parties and each has submitted briefs.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER (CHARGING PARTY)The Company is a Wisconsin corporation, engaged at Milwaukee, Wisconsin, inthe sale and distribution of plywood and related products.The Company alleges,the answer of the Respondent Union admits, and at the hearing and in their briefsthe parties assume, that the Company has been and is engaged in commerce withinthe meaning of the Act, having in 1957 typically purchased merchandise valued atmore than $1,000,000, which was shipped to it directly from points outside the StateofWisconsin.It is the wholly owned subsidiary of Aetna Plywood and VeneerCompany, located in Chicago, Illinois, likewise engaged in the sale and distributionof plywood and related products and referred to herein as Aetna Plywood.II.THE LABOR ORGANIZATIONS INVOLVEDChauffeurs, Teamsters and Helpers, "General" Local No. 200, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,herein called Respondent Union, or Local 200, is a labor organization within themeaningof the Act. Its headquarters are in Milwaukee.Local 743, Warehouse& Mail Order Employees Union, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, herein called Local 743, is a localunion of the Teamsters with headquarters in Chicago,Illinois.III.THE UNFAIR LABOR PRACTICESBackgroundLocal 743 and Aetna Plywood have had a labor dispute at its Chicago plant sinceJuly 1958, and since July 22, 1958, certain of its employees have been on strike.On or about August 4, 1958, Local 743 in support of its dispute with Aetna set upa picket line at the premises of Milwaukee Plywood in Milwaukee.Local 200, theRespondent Union in this case, as indicated above, is a local of the Teamsters inMilwaukee and is charged in this case with violation of Section 8(b)(4)(A) onaccount of its assistance to Local 743 in the latter's picketing activities in Milwaukee.The Issues InvolvedThere is essentially no dispute as to the facts as testified about at the injunctionhearing and constituting the record in this case, nor as to the legal issue to be decidedin this proceeding.The General Counsel in his brief points out the most that theevidence can be considered to show, to wit: presence at Local 743's picket line of at'During said hearing in the District Court the Charging Party withdrew its chargeagainst Local 743 in the instant-numbered case, evidently with the consent of the GeneralCounsel, and the petition for an injunction was dismissed by the District Court as toLocal 743The complaint in the instant case did not name Local 743 as a party andcontained no allegations with respect to It. CHAUFFEURS, TEAMSTERS, ETC., "GENERAL" LOCAL 200653least one officer of Local 200 on at least one occasion; members of Local 200 whowere employees of carriers ordinarily delivering to and receiving merchandise fromMilwaukee Plywood were instructed by officers at the office of Local 200 not to gothrough the picket line of Local 743 at Milwaukee Plywood's plant; by telephonecalls by officers of Local 200, employees of such carriers were instructed not to gothrough the picket line; threats by officers of Local 200 to a neutral carrier to setup picket lines at his plant if its employees crossed Local 743's picket line .2Theparties in their briefs and oral argument argue the case from their respective view-points upon the generally recognized inference that the facts show that Local 200has induced and encouraged its members who are employees of trucking companiesby order, instructions, directions, requests, and appeals made from the picket linenot to cross the picket line of Local 743.The Trial Examiner finds that the Re-spondent Union has so induced and encouraged the employees of trucking com-panies not to cross the picket line of Local 743 at the premises of Milwaukee Plywood.The Legal Issue InvolvedThe charges and complaint as to the Respondent Union is based upon Section8(b) (4) (A) of the Act, providing as follows:Sec. 8(b)It shall be an unfair labor practice for a labor organization orits agents-(4) to engage in, or to induce or encourage the employees of any employerto engage in, a strike or a concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle or work on anygoods, articles,materials or commodities, or to perform any services, wherean object thereof is:(A) forcing or requiring any employer or self-employed person to join anylabor or employer organization or any employer or other person to cease using,selling, handling, transporting, or otherwise dealing in the products of any otherproducer, processor, or manufacturer, or to cease doing business with any otherperson; .. .This section as particularly applicable to the allegations of the complaint is asfollows:Sec. 8(b)It shall be an unfair labor practice for a labor organization or itsagents-(4) . .. to induce or encourage the employees of any employer to engagein.a concerted refusal in the course of their employment to . . . trans-port.any goods.where an object thereof is:(A) forcing or requiring . . . any employer or other person to cease using,selling,handling, transporting, or otherwise dealing in the products of anyother producer, processor, or manufacturer, or to cease doing business with anyother person; .. .Itwould seem from a comparison of the important words in the section aboveset out with the facts in this case that the instant situation falls within the literalwording of the section.Local 200 is a labor organization; the acts of representa-tives of Local 200 induced and encouraged by instructions, admonitions, and per-suasion;the employees of any employer certainly include the drivers of thetrucking companies seeking to deliver or pick up merchandise at Milwaukee Plywoodpremises.There was a refusal by these drivers to cross the picket line as herein-after mentioned; it would seem at first thought at least that the refusal was concertedalthough a number of cases includingInternationalRiceMilling,hereinafter dis-cussed, may definitely affect the conclusion on this point; the refusal by the driversof trucking companies was clearly in the course of their employment; the transport-ing isdefinitely shown by the drivers appearing at the picket line with their em-ployers' goods to deliver, or at the picket line to pick up for their employers; thewords "any goods" refer definitely to the merchandise at the picket line which thedrivers declined to deliver or pick up.The unfair labor practice described in the section requires also that there existsin the labor organization or its agents an object of forcing or requiring any employerto cease doing business with any other person.These requirements as to object2This is clearly not a violation of Section 8(b) (4) (A), since directed to an employerand not to employees.Sealright Pacific Ltd,82 NLRB 271. 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDseem, also at the first reading,to be satisfied.The use of"an" and not"the" inconnection with object seems to indicate that object need not be the principal one;"forcing or requiring,"after the earlier use of "refusal.to transport" seemsemployer" is satisfied by the trucking companies;and "cease doing business withany other person" seems satisfied by the trucking companies becoming unable todeliver or pick up merchandise at the Milwaukee Plywood premises as they wouldotherwise normally do.It should be noted preliminarily that the literal language of Section 8(b)(4)(A)above set out would similarly cover the"ally" cases held by the Board and thecourts not to have been contemplated by this section.3We start therefore with theassumption by all representatives in this proceeding that picketing is permissible bythe striking union at the premises of the struck employer in the ordinary case andthat it is an incidental aspect of a legal strike with picketing to request and attemptto persuade persons who appear at the premises for the purpose of delivering orpicking up merchandise in the usual course of business that they not cross the picketline.International Rice Milling Co., Inc., at al.v.N L.R.B.,341 U.S. 665.The parties, except the representatives of the Charging Party, seem to agree thatAetna Plywood and Milwaukee Plywood are"allies" for the purpose of this pro-ceeding and that the instituting by Local 743 of the strike and picketing at thepremises of Milwaukee Plywood was a legal strike and a legal picket line, whetheror not Local 743 had members among the employees of Milwaukee Plywood.4As pointed out by the Respondent Union in its brief a distinction must be madebetween "inducing"employees of common carriers to respect a picket line at thepremises of the struck employer and "inducing"the same employees to refuse toperform services at the premises of their own employer.The refusal to performservices at the premises of their own employer has been uniformly held to be unlaw-ful under Section 8(b)(4) of the Act.5 Inducement,however, toward refusal tocross the picket line at the premises of the struck employer by the striking unionhas been held to be primary picketing incidental to the primary strike and not aviolation of Section8(b)(4)(A).BThe case ofThe Pure Oil Company,84 NLRB315, is basically in accord.There Standard Oil Company and The PureOil Com-pany had adjoining refineries.Pure had for several years by arrangement withStandard been furnished dock facilities owned by Standard.Different branches ofa local of the Oil Workers Union represented the Standard employees and the Pureemployees.A strike was called by the Standard group, against Standard andpickets were placed at the Standard refinery and dock.The Oil Workers Unionrequested the National Maritime Union by letter to respect the picket line at thedock and not to pick up Pure Oil products at the dock. The Board dismissed thecomplaint stating:Like the picketing of the dock,therefore, the union's letters must be viewedas an integral part of its lawful right to take primary action in support of itsdemands on Standard Oil, and to publicize this action.The appeals containedin the letters,no less than the appeal inherent in the picketing of the dock, andin the signs posted adjacent to the picket line, thus amounted to nothing morethan a request to respect a primary picket line atthe employer's premises.This is traditionally primary strike action.Accordingly,we conclude that noneof the union's actions herein were violative of Section8(b) (4) (A). [Emphasisin original.]Likewise inInterborough News Company,90 NLRB 2135,the complaint was dis-missed by the Board. There a union was on strike against the Interborough NewsCompany. Pickets were placed at newsstands operated by the company.Union3Douds v. Metropolitan Federation of Architects, etc., Local 231 (Project EngineeringCompany),75 F. Supp. 672 (D C , N Y) ;N.L R.B. v. Business Machine, etc, Local 459,InternationalElectrical etc.,Workers, CIO (Royal Typewriter Co.),228 F. 2d 553,(CA. 2).4 This is the position taken by the General Counsel at oral argument and In his brief.It was the basis of the decision of the District Court in the injunction case arising outof the charges in this case.Madden v. Local 743, Warehouse & Mail Order EmployeesUnion, IBT,et al.(Aetna Plywood & Veneer Company),43 L R R M 2472 (D C., E. Wis.).Local1976, United Brotherhood of Carpenters and Joiners,et al(Sand Door & Ply-wood Co.) v. NLRB.,357 U S. 93, 96, 98.9N.L R B. v. International Rice Milling Company, supra; Meier it Pohlmann FurnitureCompany v.Gibbons, 233 F. 2d 296 (C.A. 8), cert. denied, 352 U.S 879. CHAUFFEURS, TEAMSTERS, ETC., "GENERAL" LOCAL 200655representatives visited newspapers and publishers and requested the employees ofsuch newspapers and publishers to respect the picket lines established at the news-stands and not to cross them.The Board in dismissing the complaint stated:We agree with the Trial Examiner's conclusion that because the Respondent'sconduct in such inducement invited actiononlyat the premises of the primaryemployer, whose employees were on strike, it was not violative of Section8(b) (4) (A) of the Act, as alleged in the complaint. [Emphasis in original.]In support the Board citedThe Pure Oil Companycase above referred to.Under the principles indicated in the above-mentioned cases, it seems entirelyclear that such inducement and encouragement as occurred in the instant situation,if it had been made by representatives of Local 743 in its strike and picket line atthe Milwaukee Plywood would not have been an unfair labor parctice by Local 743.In this proceeding, however, the inducement and encouragement were made byrepresentatives of Local 200, a sister local in Milwaukee of Local 743 of Chicago,which had its original labor dispute in Chicago with Aetna Plywood and extended itto Milwaukee to the premises of Aetna's wholly owned subsidiary.On this claimeddistinction, that Local 200 is a "stranger" to the primary dispute between Local 743and Milwaukee Plywood, the General Counsel and the Charging Party argue thatthe inducement and encouragement by Local 200 violate Section 8(b)(4)(A).Thisdistinction is claimed to take the actions of Local 200 out of the exceptions madeby the Board and the courts under the "ally" principle. In other words, the GeneralCounsel contends that a sympathetic local cannot legally induce or encourage itsmembers not to cross the picket line in a legal strike and picketing situation con-ducted by another union where the sympathetic local itself has no labor dispute withthe employer.Put another way, his contention is that a labor organization is notpermitted to assist another labor organization which is lawfully picketing an em-ployer by inducing and encouraging its own members not to cross the picket line.Except for the decision by Judge Tehan in the District Court dismissing the peti-tion for injunction in this case, I do not believe that the Board or the courts havesquarely passed on this question.The Respondent Union cites theMeier & Pohl-manncase,supra,which was a civil action based on Section 303(a)(1) of the Actwith provisions basically identical with Section 8(b)(4)(A).A dismissal by a trialcourt without a jury was affirmed by the Court of Appeals essentially on the theorythat the plaintiff had failed to sustain the burden of proof of union action or con-certed refusal to pick up or deliver goods in a situation where the picket line was notillegal.I do not think this decision sheds light on the instant problem, neither do Ithink that the decision of the District Court dismissing the petition for injunction asagainst Local 200 helps us greatly, even though the evidence before that court isessentially the evidence before me.The court opinion relies mainly uponInterna-tional RiceMilling Company, supra,and does not discuss the distinction claimedby the General Counsel that Local 200 is a "stranger" union.Both the General Counsel and the Respondent Union rely on the case ofColumbia-Southern Chemical Corporation,110 NLRB 206, 209. In that case Columbia-Southern was engaged in substantially expanding its plant.One Westheimer had acontract to relocate a boiler on the premises.The Pipefitters Union demanded thatWestheimer hire its members for that work. Instead, he used employees referredby a different union.The Pipefitters picketed at a common approach to the con-struction work.The Board held that the Pipefitters violated Section 8(b)(4)(A) bypicketing at the common entrance but dismissed as to a Teamsters local and anOperating Engineers local, both of which were also made parties, on the theory ithad not been proved that either the Teamsters or Operating Engineers were respon-sible for the decision of the members of those two unions not to cross the picket line.The General Counsel argues from the Board decision that the dismissal resultedfrom the facts in that case that the inducement by the Teamsters or OperatingEngineers was limited to employees of the primary employer, Westheimer, and thatby reason of language an inference arises that had the inducement been to employeesof neutral or secondary employers the results would have been otherwise.Thelanguage involved is as follows:Any inducement by Teamsters or Operating Engineers limited to employees ofWestheimer, the primary employer, to quit work did not violate Section8(b)(4)(A).Columbia-Southern contends that the Board proscription in Sec-tion 8(b) (4) (A) against inducement by a union of employees to strike in orderto force an employer to cease dealing with another was intended to outlawsuch inducement even when confined as here, to employees of an employer(Westheimer) involved in a dispute over his labor policiesHowever, suchinducement, when so confined, has been characterized by the Board as primary ,656DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction,which the Board has held was not intended by Congress to be reachedby the foregoing proscription in Section 8(b) (4) (A).The opinion, however, had just before, stated that the Board agreed with the TrialExaminer that the evidence did not establish that either the Teamsters or OperatingEngineers was responsible for the decision of the members of those unions to re-spect the picket line. It is thus apparent that there was no ruling in this respect onthe issue involved in this case and it seems to me no inference can be drawn from its-discussion of the primary nature of appeals to the employees of the primary employer.The Respondent Union relies on language in the opinion answering a contentionby the Company that the case was distinguishable from the RiceMillingcase,supra,in that the Teamsters and the Operating Engineers had no dispute with Westheimer,.the primary employer. It is as follows:Columbia-Southern contends, however, that the action of Teamsters andOperating Engineers in inducing employees of the primary employer [West-heimerl in the instant case to leave their work is distinguishable from that ofthe union in theRice Millingcase, in that Teamsters and Operating EngineersAid not, themselves, have any dispute with Westheimer, the only dispute beingbetween Westheimer and Pipefitters.However, as we read the legislative history of the provisions of Section8(b) (4) (A) here involved, Congress was not concerned to protect primaryemployers against pressures by disinterested unions, but rather to protect dis-interested employers against direct pressures by any union.The Court thereby gives another reason why the case as to the Teamsters and theOperating Engineers should be dismissed.This language relates to the relationshipof the Unions to the primary employer as to inducement ofhis employeesand doesnot touch the issue in this case.There is evidence in the record as referred to earlier that the president of Local200 participated in picketing on at least one occasion. I can see no unlawful action,either by said officer or the Local in assisting, whether paid or not, in the picketingby Local 743.Any request, express or implied, by such picket to drivers of neutral.carriers not to deliver or pick up is a traditional part and purpose of the picketingprocess and does not violate Section 8(b)(4)(A).It seems basic in principles of picketing that the union or group setting up apicket line may hire pickets or obtain pickets by requesting individuals to serve orby requesting other labor organizations to furnish persons to serve, whether or not.the pickets or the assisting union are connected with the subject matter of the dispute.I have been unable to find any such restrictions on the participation in or assistanceto legal picketing at the premises of an employer.In view of the considerations above discussed it is my opinion and I conclude thatthe inducement and encouragement by officers of Local 200 to its members to re-spect the primary picket line at Milwaukee Plywood and not to deliver or pick upfor their carrier employers at the picket line was not a violation of Section8(b)(4)(A) of the Act and I shall recommend that the complaint herein be,dismissed.CONCLUSIONS OF LAW1.The Charging Party, Milwaukee Plywood Company,isengaged in commerce,within the meaning of Section2(6) and (7) of the Act.2.TheRespondent Union is a labor organization within the meaning of Section2(5) of the Act.3.TheRespondentUnionhas not engaged in the unfair labor practices alleged inthe complaintas violating Section8(b)(4)(A) of the Act.[Recommendations omitted from publication.]:Simmons CompanyandUnited Furniture Workers of America,Local 1010,AFL-CIO,Petitioner.Case No. 21-RC-6012.Feb-ruary 15, 1960DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Eberhardt, hearing126 NLRB No. 75.